﻿Allow me to begin by congratulating the President on his
election to preside over the Assembly this session. We are
convinced that he will guide our work successfully. We
would also like to take this opportunity to thank
Mr. Diogo Freitas do Amaral for his work.
In 1990, when Mrs. Violeta Barrios de Chamorro
became President of Nicaragua, the country was in a state
of war. Negotiating the demobilization of more than
20,000 people who had taken up arms and reducing an
army of over 90,000 soldiers were key tasks in ending a
civil war that had lasted almost 10 years. This
19


complicated pacification process was just the beginning of
a process of peace, reconciliation, democracy and
development in Nicaragua aimed at bringing the country
into line with the new situation in the region and the
globalization of international relations.
As part of this process, we began to modernize the
State, curbed hyper-inflation, liberalized the pricing system
and did away with the State monopoly in the areas of
foreign trade and finance, where we have managed to
privatize almost all the companies that used to belong to the
State.
As the State apparatus was reduced, we began to
decentralize government and transfer responsibilities to
municipal and community levels and to sectors in which the
private sector could clearly be much more effective.
We have carried out the process of peace and
reconciliation that was essential for democratic national
consolidation. We have stabilized the economy and reduced
the external debt, although, unfortunately, it is still a great
burden.
One of the main concerns of the Government of
President Violeta Barrios de Chamorro has been to ensure
that the human rights of the entire population of Nicaragua
are respected. To this end, we have adopted legislative and
administrative provisions that have rid Nicaraguan jails of
murder, torture and impunity.
We have set up new institutions that encourage
education, trade and banking. We have introduced a new,
much more effective, social security system. We have
allocated more of our budget to primary and technical
education, and we can be proud of the unlimited freedom
of the press in Nicaragua today. We have also managed to
establish civilian control over the military, which will be
another important bequest to the new Government.
Today our country enjoys the greatest degree of
political freedom in its history. Considerable progress has
been made in institutionalizing democracy, and the
resources that in the past we Nicaraguans used for war are
now once again being used for education, health and the
building of housing and roads — in other words, for the
comprehensive development of Nicaragua.
Democracy in Nicaragua was born in 1990, with the
election of President Violeta Barrios de Chamorro in the
only truly free election ever enjoyed by the Nicaraguan
population in its history. At that difficult time, we
Nicaraguans accepted the challenge of sowing the seeds
of a new culture of peace. The United Nations played a
very important role in this process of achieving
democracy and opening up a new era for Nicaragua. In
the same spirit, the United Nations is now cooperating
with us and providing guidance for the elections later this
year.
Since 1990 major changes have occurred at the
world level. Many countries have rid themselves of
oppression and dictatorship. The Iron Curtain has been
torn down, as have the walls of ideological intolerance.
The foundations of apartheid have crumbled, and in the
Middle East a peace process is unfolding, filling us with
hope, although it is not without problems. Major
sacrifices have been made by peoples under totalitarian
regimes so as to win the right to live in peace and
freedom in a more secure world — a fairer, more
peaceful, tolerant and democratic one.
However, we see that new crises and armed conflicts
have arisen in other regions of the world. Because of its
international character, the United Nations is duty-bound
to face up to the challenges of security required by the
current situation; our Organization’s global agenda allows
it to operate more dynamically. The United Nations must
confront issues such as the eradication of poverty,
environmental degradation, terrorism, the use and
trafficking of drugs, violence suffered by women and the
promotion of democratic values and progress in social
development. Nicaragua is convinced that peace and
democracy are closely related to development, and that
without economic development it is extremely difficult to
achieve sustainable democracy.
In the Secretary-General’s “An Agenda for Peace”
we have a summary of the important changes that have
occurred in recent years. He sets forth the difficult
conditions of hunger and poverty among other things, still
existing in developing countries. He also recognizes that
the burden of debt and barriers to international trade are
still a danger to world stability. All this makes the
development of the new concept of international security
more difficult — as discussed right here in the United
Nations. The Secretary-General’s “An Agenda for Peace”
is a mechanism to help us bring about true,
comprehensive peace.
Let us recall, as was stated today by the Prime
Minister of Norway, that peace is no longer only
something that States must seek from one another. We
must seek peace within each State as well.
20


The sensitive mission of the United Nations at this
new stage of its development can be illustrated by its
dynamic role in Central America, a region that in 1992 was
declared by this very General Assembly to be an area of
peace, freedom, democracy and development.
No one doubts that the United Nations has begun a
major process of profound transformation and renewal,
taking place precisely 50 years after its establishment and
reflecting the current international situation. With this
renewal we hope for greater democratization of our world
Organization, particularly in the Security Council. We also
hope for the admission of new Members to the
Organization, such as the Republic of China on Taiwan,
which meets the requirements set forth in the Charter to be
a Member State, but whose right to be a Member is still
denied it. Likewise, we are expecting the United Nations to
contribute to developing countries, particularly through
programmes of technical cooperation and cooperation for
development.
During these last few years of transition, while we
have been establishing and consolidating peace and
democracy in Nicaragua, world disarmament has
accelerated. Budgets for armaments have been reduced in
many countries, and we, the Governments of Central
America, have adopted some serious initiatives as regards
the production, use and transfer of anti-personnel mines.
We have also declared Central America to be a region
completely free of those devices.
Areas that were once battlegrounds, including
Nicaragua, are now seeing demining operations with good
prospects. At the same time, several nuclear-weapon States
have initiated moratoriums on testing, thus greatly
diminishing the possibility of a devastating nuclear war.
We have also seen an increase in the number of
nuclear-weapon-free zones. The signing of the Pelindaba
Treaty establishes a zone of this kind in Africa; and with
the establishment of other nuclear-weapon-free zones in
South-East Asia we will be strengthening the potential for
a more secure world. It is important to recall that very
recently we adopted by an overwhelming majority, right
here at United Nations Headquarters, the Comprehensive
Nuclear-Test-Ban Treaty.
We are seriously concerned that much of the recent
political progress achieved throughout the world is not
necessarily in tune with progress in the economic sphere.
Developing countries continue to face serious problems
such as extreme poverty and unemployment. Access to new
international markets continues to be limited for our
products. The burden of debt is unbearable, and the
constant inequalities in international financial systems
continue to affect our countries adversely. Therefore, we
must urgently establish much fairer and more equitable
international economic relations.
We are also concerned that during this same period
of global, regional and national transition, new forms of
intolerance, lack of understanding and violation of human
rights have breached the peace in certain areas of the
world. Such is the case in Bosnia and Herzegovina,
Somalia and Rwanda, where events have profoundly
disturbed the human conscience.
In this same regard, Nicaragua is troubled by recent
events in Burundi, where in spite of the efforts of the
Organization of African Unity (OAU) and the
international community, the situation remains delicate.
On the other hand, the efforts made towards reaching
peace in Chechnya hearten us.
We are concerned at the continuation of practices
and their pernicious effects. We believe that their
perpetrators should be brought to justice without
exception. We condemn attacks such as that upon
President Mubarak of Egypt and the recent one in
Dharan, Saudi Arabia, in which hundreds of innocent
people were wounded. We feel great solidarity with the
victims and their families.
Nicaragua is concerned at the growth in the
production, consumption and traffic in drugs, and in the
growing relationship between terrorism and weapons
trafficking, which, like drug trafficking, continues to pose
a major threat to future generations.
For these reasons, I would like to state that
Nicaragua was pleased to hear the proposal made by the
President of Colombia regarding the need to develop a
global agenda for drugs. We believe that the United
Nations should think hard about that important initiative.
On the eve of the twenty-first century, the
international community as a whole should seek out ways
and means to overcome all of these situations. We should
make our best efforts in that regard. Nicaragua is ready to
support the international community in these initiatives.
In July 1994, the second International Conference of
New and Restored Democracies was held in Managua,
Nicaragua; its main objective was to study in a frank and
21


objective manner the weaknesses, prospects and challenges
of new democracies. On this occasion, on behalf of my
country and in our capacity of interim secretariat of the
Conference, I would like to urge that the third conference
of new democracies, which will be held next year in
Bucharest, Romania, receive the international community’s
special attention.
In this ongoing quest for peace and for the
strengthening of democracy, we in Central America are
putting into practice a new model of regional security. The
outstanding features of this new model have been embodied
in the Alliance for the Sustainable Development of Central
America, which is a national and regional strategy to foster
a change in personal and social attitudes to ensure the
establishment of a model of sustainable development in the
political, economic, social, cultural and environmental
fields.
We Central Americans have already ratified a
framework treaty for democratic security which deals with
respect for and the promotion and protection of human
rights. Its provisions ensure the security of the Central
American States and their inhabitants through the
establishment of conditions which will allow them their
personal, family and social development in peace, freedom
and democracy. These are initiatives which could be studied
in other regions with the aim of strengthening national
processes within the context of new circumstances and with
the objective of moving towards a new international order
which will be more secure, to which we all aspire.
Only months away from the end of President Violeta
Barrios de Chamorro’s term of office and less than one
month from the elections in which her successor will be
chosen, we are very satisfied with the work carried out
during this period. World and regional events have had, and
will continue to have, their impact within countries. In the
case of Nicaragua, this impact has been highly positive. By
the end of its term, our Government will have left
Nicaragua completely different from the Nicaragua we
found in 1990.
We are certain that whoever is elected President in the
coming elections will have the necessary vision to establish,
as it has done in the past, a Government of benefit to all
Nicaraguans. Thus, we believe that extensive democratic
consolidation should also continue in order to continue on
the path of peace, harmony and progress.
On behalf of President Violeta Barrios de Chamorro,
I would like to ask the international community and the
United Nations to continue supporting Nicaragua, for the
good of democracy, for the good of our country, and,
above all, for the good of the international community.
I take this opportunity on behalf of the people and
Government of Nicaragua and on my own behalf to thank
the States, the Governments, the international
organizations and non-governmental organizations which,
in one way or another, have lent our country their
cooperation and solidarity. Without this solidarity we
Nicaraguans would never have been able to achieve the
democracy we have today, nor would we have been able
to lay the foundation for economic development. To all of
them and to all of you, members of the Assembly, thank
you very much.


